UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) ofThe Securities Exchange Act of Date of Report (Date of earliest event reported)April 20, 2010 ENTERPRISE FINANCIAL SERVICES CORP(Exact name of registrant as specified in its charter) Delaware 001-15373 43-1706259 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 150 N. Meramec, St. Louis, Missouri 63105 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(314) 725-5500 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On April 20, 2010, Enterprise Financial Services Corp issued a press release announcing financial information for its quarter ended March 31, 2010. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The press release and the information included in this Item 2.02 shall not be deemed “filed” with the Commission. Item 9.01 Financial Statements and Exhibits. (a) Not applicable.(b) Not applicable.(c) Not applicable.(d) Exhibits. Exhibit Number Description 99.1 Press Release dated April 20, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ENTERPRISE FINANCIAL SERVICES CORP By: Date:April 20, 2010 /s/ Deborah N. Barstow Deborah N. Barstow Senior Vice President and Controller
